     Case 2:19-cv-00069-ECM-JTA Document 19 Filed 01/31/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

LIBERTARIAN PARTY OF ALABAMA, )
                                   )
              Plaintiff,           )
                                   ) Case No. 2:19-cv-69-ECM-JTA
v.                                 )
                                   )
Hon. JOHN H. MERRILL, Secretary of )
State for the State of Alabama,    )
                                   )
              Defendant.           )
                                   )

                                     ORDER

      This matter is before the court on Defendant’s Objections to Expert Reports.

(Doc. No. 18.) Upon consideration of the motion and for good cause, it is hereby

      ORDERED that on or before February 7, 2020 Plaintiff shall file a written

response to show cause why the objections should not be sustained and the evidence

excluded from trial under Fed. R. Civ. P. 37(c)(1). Defendant shall file a reply on

February 14, 2020.

      DONE this 31st day of January, 2020.



                               /s/ Jerusha T. Adams
                               JERUSHA T. ADAMS
                               UNITED STATES MAGISTRATE JUDGE
